ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




            USAA Casualty Insurance Co. v. McInerney, 2011 IL App (2d) 100970




Appellate Court            USAA CASUALTY INSURANCE COMPANY, Plaintiff and
Caption                    Counterdefendant-Appellant, v. THOMAS A. McINERNEY III and
                           KELLY K. McINERNEY, Defendants and Counterplaintiffs-Appellees
                           (Paul J. Cyr and Laurie Cyr, Individually and as Parents and Next Friends
                           of Summer Cyr, Kai Cyr, and Torrey Cyr, Minors, Defendants).



District & No.             Second District
                           Docket No. 2-10-0970


Filed                      October 31, 2011


Held                       The appellate court affirmed an order finding that defendants’
(Note: This syllabus       homeowners’ insurer had a duty to defend them in an underlying action
constitutes no part of     by the purchasers of defendants’ residence seeking rescission of the real
the opinion of the court   estate sales contract or compensatory damages under theories of breach
but has been prepared      of contract, violation of the Residential Real Property Disclosure Act,
by the Reporter of         fraudulent misrepresentation and negligent misrepresentation arising from
Decisions for the          water infiltration that occurred after they took possession on the grounds
convenience of the         that the complaint alleged “property damage” and “bodily injury” as a
reader.)
                           result of an “occurrence” that was at least potentially covered by the
                           policy issued by plaintiff.


Decision Under             Appeal from the Circuit Court of Lake County, No. 09-MR-1492; the
Review                     Hon. Raymond J. McKoski, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Mark W. Monroe, of Law Offices of Mark W. Monroe LLC, of Wheaton,
Appeal                     for appellant.

                           Robert R. Tepper, of Chicago, for appellee.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Justices McLaren and Hudson concurred in the judgment and opinion.



                                             OPINION

¶1          The plaintiff, USAA Casualty Insurance Company (USAA), appeals from an order
        entered in favor of the defendants, Thomas and Kelly McInerney. The trial court concluded
        that USAA owed a duty to defend the McInerneys in a lawsuit brought against them by Paul
        and Laurie Cyr. The Cyrs sought rescission of a real estate contract or compensatory damages
        because, following the purchase of their home from the McInerneys, the Cyrs experienced
        extensive water infiltration and flooding in the basement of the home. We affirm.

¶2                                        I. BACKGROUND
¶3           On June 23, 2006, the Cyrs entered into a real estate contract to purchase the McInerneys’
        house in Lake Bluff. The McInerneys signed a residential real property disclosure report
        indicating that they were “aware of flooding or reoccurring leakage problems in [the]
        crawlspace or basement.” The McInerneys supplemented that disclosure by further stating
        in the report that “during heavy rains slight seepage has occurred. New landscaping and [two]
        drains have provided [a] remedy to this occurrence. On rare occasions, we experience slight
        seepage.” The sale was closed on July 27, 2006. In March 2007, the Cyrs began to experience
        significant water infiltration and flooding in the basement of the home. The Cyrs and their
        children also began to experience mold-related illnesses.
¶4           On June 1, 2007, the Cyrs filed a complaint, seeking rescission of the real estate sales
        contract or compensatory damages under the theories of breach of contract, violation of the
        Residential Real Property Disclosure Act (Disclosure Act) (765 ILCS 77/1 et seq. (West
        2006)), fraudulent misrepresentation, and negligent misrepresentation. The Cyrs alleged that,
        after taking possession of the property, they began to experience “continuous water
        infiltration through the walls and the foundation into the basement, in amounts well in excess
        of what could be considered ‘slight seepage.’ ” In addition, during heavier rains, the
        basement would become flooded and soaked. The Cyrs further alleged that, because they
        spent a great deal of time in the playroom and office in the basement, they began to
        experience severe mold-related illnesses due to the presence of stationary and airborne mold
        throughout the home. The Cyrs were forced to evacuate until they could conduct a full mold
        remediation of the home.

                                                 -2-
¶5        In their claim for negligent misrepresentation (count IV), the Cyrs alleged that the
     McInerneys breached their duty to exercise reasonable care in completing the disclosure
     report by (1) “carelessly omitting” the fact that there were material defects in the basement
     and foundation when they should have known of such defects, and (2) “disclosing that there
     was only slight seepage in [the] basement, which was based on their careless and erroneous
     determination as to the nature of the leakage problems in the basement.” The Cyrs further
     alleged that, “[a]s a direct, proximate, reasonably probable and foreseeable consequence of
     the [McInerneys’] negligent acts or omissions,” they suffered loss and damage to the property
     and to their personal belongings, and personal injury.
¶6        The McInerneys’ USAA family liability insurance policy provided:
              “If a claim is made or a suit is brought against an insured for damages because of
          bodily injury or property damage caused by an occurrence to which this coverage applies,
          we will:
                  1. pay up to our limit of liability for the damages for which the insured is legally
              liable; and
                  2. provide a defense at our expense by counsel of our choice, even if the suit is
              groundless, false or fraudulent ***.”
     Accordingly, the McInerneys tendered to USAA the defense of the underlying action. USAA
     refused to defend the McInerneys. On January 2, 2009, USAA filed a complaint for
     declaratory judgment, arguing that the McInerneys were not covered because the Cyrs did
     not allege that the McInerneys’ conduct resulted in bodily injury or property damage caused
     by an occurrence as defined in the policy. USAA further argued that any alleged occurrence
     was excluded from coverage because it was caused by intentional acts of the McInerneys or
     because the action arose from a contract.
¶7        The McInerneys filed an answer and a counterclaim to USAA’s complaint for declaratory
     judgment. In their counterclaim, the McInerneys requested that the trial court enter a
     judgment in their favor for the legal expenses they incurred in defending the underlying
     action plus prejudgment interest and costs (count I). The McInerneys also requested attorney
     fees pursuant to section 155 of the Illinois Insurance Code (215 ILCS 5/155 (West 2008)),
     arguing that USAA’s conduct in refusing to defend was vexatious and unreasonable (count
     II).
¶8        On March 18, 2010, USAA filed a motion for judgment on the pleadings pursuant to
     section 2-615(e) of the Code of Civil Procedure (735 ILCS 5/2-615(e) (West 2008)). USAA
     argued that it did not have a duty to defend the McInerneys in the underlying action because
     the Cyrs’ claims were outside the scope of coverage. Specifically, USAA argued that the
     complaint did not allege an “occurrence” or “bodily injury” or “property damage” “caused
     by an occurrence” and that the intentional acts and contract exclusions excluded coverage
     as a matter of law.
¶9        On March 22, 2010, the McInerneys filed a motion for summary judgment on the
     declaratory judgment complaint and their counterclaim. The McInerneys argued that the
     Cyrs’ claim for negligent misrepresentation clearly fell within the scope of coverage of the
     insurance policy and that USAA had a duty to defend on that basis. It was undisputed that

                                               -3-
       USAA did not owe the McInerneys a duty to defend the claims for breach of contract,
       violation of the Disclosure Act, or fraudulent misrepresentation. The only issue was whether
       USAA owed a duty to defend the McInerneys based on the claim for negligent
       misrepresentation. On April 28, 2010, the trial court denied USAA’s motion for judgment
       on the pleadings and denied the McInerneys’ motion for summary judgment.
¶ 10        A bench trial was held on August 25, 2010. Following the presentation of evidence and
       argument, the trial court, finding no evidence of vexatious or unreasonable conduct by
       USAA, found in favor of USAA on count II of the McInerneys’ counterclaim. However, the
       trial court denied USAA’s complaint for declaratory judgment and found in favor of the
       McInerneys on count I of their counterclaim. Specifically, the trial court found that USAA
       had a duty to defend the McInerneys in the underlying suit and awarded the McInerneys the
       fees they incurred to defend themselves in that suit, $177,201.47. The trial court noted that
       the complaint in the underlying action clearly stated a claim for negligence and that such a
       claim was not unusual, because of the difficulty in proving intentional or fraudulent acts. The
       trial court found that the claim for negligent misrepresentation was not part of a ploy to
       trigger USAA’s duty to defend. The trial court further found that both the flooding in the
       house subsequent to the sale and the negligent misrepresentations constituted an
       “occurrence” and that the misrepresentations caused property damage and personal injury.
       Thereafter, USAA filed a timely notice of appeal.

¶ 11                                        II. ANALYSIS
¶ 12        On appeal, USAA argues that the trial court erred in finding that it had a duty to defend
       the McInerneys in the underlying action. Specifically, USAA argues that the McInerneys’
       conduct was clearly intentional and thus outside the scope of coverage. USAA further argues
       that neither the negligent failure to disclose defects nor the postsale flooding was an
       occurrence and that the claim for negligent misrepresentation was a transparent attempt to
       trigger coverage. Finally, USAA argues that the contract exclusion and the loss-in-progress
       doctrine preclude coverage as a matter of law.
¶ 13        An insurer’s duty to defend its insured is determined by comparing the allegations of the
       underlying complaint with the relevant provisions of the insurance policy. Dixon Distributing
       Co. v. Hanover Insurance Co., 161 Ill. 2d 433, 438 (1994). An insurer may refuse to defend
       only when the allegations of the lawsuit “cannot possibly cover the liability arising from the
       facts alleged.” Illinois Emcasco Insurance Co. v. Northwestern National Casualty Co., 337
Ill. App. 3d 356, 360 (2003). If the underlying complaint alleges facts within or potentially
       within coverage, the insurer is obligated to defend its insured even if the allegations are
       groundless, false, or fraudulent. United States Fidelity & Guaranty Co. v. Wilkin Insulation
       Co., 144 Ill. 2d 64, 73 (1991). Moreover, if the underlying complaint against the insured
       contains several theories of recovery and only one of the theories is potentially covered, the
       insurer must still defend the insured. General Agents Insurance Co. of America, Inc. v.
       Midwest Sporting Goods Co., 215 Ill. 2d 146, 155 (2005). As such, the insurer may become
       obligated to defend against causes of action and theories of recovery that the policy does not
       actually cover. Illinois Masonic Medical Center v. Turegum Insurance Co., 168 Ill. App. 3d


                                                -4-
       158, 162 (1988). The allegations of the underlying complaint must be liberally construed in
       favor of the insured, and any doubt about coverage should be resolved in favor of the insured.
       Pekin Insurance Co. v. Richard Marker Associates, Inc., 289 Ill. App. 3d 819, 821 (1997).
       The construction of an insurance policy is a question of law that we review de novo.
       Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 108 (1992).
¶ 14        The McInerneys’ policy defined “occurrence” as “an accident, including continuous or
       repeated exposure to substantially the same general harmful conditions, which results, during
       the policy period, in *** bodily injury; or *** property damage.” The policy defined “bodily
       injury” as “bodily harm, sickness or disease.” The policy defined “property damage” as
       “physical damage to, or destruction of tangible property, including loss of use of this
       property.” The policy excluded coverage for any liability arising out of any contract or
       agreement. The policy also excluded coverage for bodily injury and property damage “caused
       by the intentional or purposeful acts of any insured, including conduct that would reasonably
       be expected to result in bodily injury *** or property damage.”
¶ 15        The policy did not define “accident” but Illinois courts have defined an accident “as an
       unforeseen occurrence, usually of an untoward or disastrous character or an undesigned
       sudden or unexpected event of an inflictive or unfortunate character.” (Internal quotation
       marks omitted.) Country Mutual Insurance Co. v. Hagan, 298 Ill. App. 3d 495, 507 (1998)
       (citing cases). In determining whether an occurrence is an “accident,” Illinois courts have
       focused on whether the injury is expected or intended from the standpoint of the insured. Id.
¶ 16        Courts from other states are split on the issue of whether a negligent misrepresentation
       can be an “occurrence” within the meaning of general liability policies like the one at issue
       in the present case. See H. Brent Brennenstuhl, Annotation, Negligent Misrepresentation as
       “Accident” or “Occurrence” Warranting Insurance Coverage, 58 A.L.R. 5th 483 (1998).
       Some courts have held that a claim for negligent misrepresentation properly alleged an
       “occurrence” and invoked the insurance company’s duty to defend. See id. at § 5(a) (citing,
       inter alia, Wood v. Safeco Insurance Co. of America, 980 S.W.2d 43, 54 (Mo. Ct. App.
       1998) (insured seller’s negligent misrepresentations that house was not in a flood plain were
       an “occurrence” because the court found it conceivable that the insured person who sold his
       riverfront property had never experienced flooding in his residence prior to its sale), and
       Sheets v. Brethren Mutual Insurance Co., 679 A.2d 540, 551 (Md. 1996) (failure of septic
       system following sale of house fit within the definition of “accident” because the court found
       it conceivable that the insured seller, who had a small family, never experienced the septic
       system problems that occurred when a larger family moved in)).
¶ 17        Other courts have held that negligent misrepresentations as to the condition or value of
       real estate did not constitute “occurrences” or “accidents” under similar insurance policies.
       See id. at § 5(b) (citing, inter alia, Miller v. Western General Agency, Inc., 49 Cal. Rptr. 2d
55, 58 (Cal. Ct. App. 1996) (misrepresentations causing investment or other economic loss
       are considered purposeful rather than accidental for purposes of insurance coverage), Allstate
       Insurance Co. v. Chaney, 804 F. Supp. 1219, 1221-22 (N.D. Cal. 1992) (under California
       law, negligent misrepresentation is treated as a type of fraud and therefore cannot be an
       “accident” or an “occurrence” under an insurance policy), and Safeco Insurance Co. of
       America v. Andrews, 915 F.2d 500, 502 (9th Cir. 1990) (insured’s misrepresentations in

                                                -5-
       connection with the sale of property were not “occurrences” under the policy)).
¶ 18        No Illinois court has directly addressed whether a negligent misrepresentation can be an
       “occurrence” resulting in “property damage” or “bodily injury” under a homeowner’s general
       liability policy. However, Illinois courts have held that claims based on negligence are not
       necessarily excluded from coverage of general liability policies as long as the insured did not
       expect or intend the injury. See Wilkin, 144 Ill. 2d at 77 (insurer had duty to defend on
       complaint for negligence in installation of asbestos-containing insulation); American Family
       Mutual Insurance Co. v. Enright, 334 Ill. App. 3d 1026, 1033 (2002) (negligent hiring was
       an occurrence that invoked coverage under a general business liability policy); Hagan, 298
Ill. App. 3d at 509 (negligence count of the complaint was within the coverage of the policy
       because the insured did not expect or intend the injury). There is no Illinois authority for the
       proposition that negligent misrepresentations cannot fall within the realm of coverage under
       a general liability policy. As such, we find no reason why we should treat a claim for
       negligent misrepresentation any differently than any other claim based on negligence. In
       addition, any doubt about whether allegations in a complaint state a potentially covered cause
       of action is ordinarily resolved in favor of the insured. Pekin Insurance, 289 Ill. App. 3d at
       821. Accordingly, we hold that a claim based on negligent misrepresentation is not
       necessarily excluded from coverage under a homeowner’s general liability policy as long as
       the insured did not expect or intend the injury.
¶ 19        In determining whether USAA had a duty to defend the McInerneys under the
       circumstances in the present case, we find Posing v. Merit Insurance Co., 258 Ill. App. 3d
827 (1994), instructive. In Posing, several claims against Del Posing, doing business as Del’s
       Pest Control (Posing), were joined in a single suit. Id. at 829-30. The claimants alleged, inter
       alia, that Posing negligently performed inspections for the presence of termites, which
       resulted in later termite damage to the claimants’ properties. Id. Posing tendered the defense
       of the suit to its insurer, Merit Insurance Company (Merit), with which it had a
       comprehensive general liability policy. The policy covered any “occurrence” that resulted in
       “bodily injury” or “property damage.” Id. at 829. Merit refused to defend Posing because, it
       argued, the underlying complaints did not allege an “occurrence.” Id. at 831. Posing filed a
       complaint for declaratory judgment, requesting that the trial court find that Merit had a duty
       to defend it in the underlying suit. Id. at 828. The trial court granted that request and Merit
       appealed. Id.
¶ 20        On appeal, Merit argued that it did not have a duty to defend because the claimants
       suffered only intangible economic loss and because there had been no “occurrence” giving
       rise to “property damage.” The reviewing court affirmed the trial court’s finding that Merit
       had a duty to defend Posing and held as follows:
            “Factually, each of the underlying complaints alleges ‘property damage’ in that the
            subject real estate was partially destroyed by pest infestation allegedly resulting from
            Posing’s faulty inspection or treatment. *** [W]e find that this damage is a tangible,
            physical injury to property within the policy’s definition of ‘property damage.’ Likewise,
            insofar as the policy includes as an ‘occurrence’ or ‘accident’ ‘continuous or repeated
            exposure to conditions resulting in property damage,’ we find that the pest infestation
            complained of in the underlying complaints constitutes an ‘occurrence’ within the

                                                 -6-
           coverage of the policy.” Id. at 834.
       The reviewing court further noted that at least one count in each of the underlying complaints
       alleged negligent conduct without alleging that Posing “expected” or “intended” the pest
       infestation complained of. Id.
¶ 21       In Posing, the insurer had a duty to defend because the pest infestation was found to be
       an “occurrence” that resulted in termite damage to the property, allegedly resulting from
       Posing’s faulty inspection. Similarly, in the present case, the water infiltration, flooding, and
       mold growth was also an “occurrence” that resulted in damage to the real property and
       personal belongings in the basement, as well as in mold-related illnesses. The Cyrs
       specifically alleged that the damages were proximately caused by the McInerneys’ negligent
       misrepresentations, which they relied on when purchasing the home. In count IV, the Cyrs
       did not allege that the McInerneys expected or intended the injuries. Whether we view the
       postsale flooding as the occurrence causing damages as a result of the negligent
       misrepresentations or we view the negligent misrepresentations as the occurrence causing
       damages as a result of the postsale flooding, the result is the same. Accordingly, under
       Posing, and liberally construing the allegations of the underlying complaint in favor of the
       McInerneys (Pekin Insurance, 289 Ill. App. 3d at 821), we conclude that the complaint
       alleged “property damage” and “bodily injury” as a result of an “occurrence” that was at least
       potentially covered by the USAA policy. Accordingly, USAA had a duty to defend the
       McInerneys in the underlying lawsuit. See Wilkin, 144 Ill. 2d at 73 (insurer obligated to
       defend if allegations of complaint potentially fall within coverage).
¶ 22       USAA argues that this case is controlled by Allstate Insurance Co. v. Lane, 345 Ill. App.
3d 547 (2003). In Lane, the defendants, John and Joan Lane, sold their home to Bruce and
       Silvia Stern. Id. at 548. Soon after the Sterns moved in, they discovered leaks, water damage,
       and sewer odors. Id. The Sterns filed a complaint against the Lanes, seeking rescission of the
       sales contract or restitution under theories of fraudulent and negligent misrepresentation. Id.
       The Lanes tendered defense of the action to Allstate, with which they had a liability
       insurance policy. Id. at 549. Allstate refused to defend the action and filed a declaratory
       judgment action, claiming that the underlying complaint did not allege “property damage”
       caused by an “occurrence” as defined in the policy. Id. The trial court found that there was
       no occurrence as defined in the policy and granted Allstate’s motion for summary judgment.
       Id. at 550. The Lanes appealed. Id.
¶ 23       On appeal, the reviewing court affirmed the trial court’s determination. Id. at 551. The
       reviewing court held that the Sterns’ claims did not arise from an occurrence within the
       meaning of the policy for two reasons. First, the reviewing court noted that the complaint
       alleged that the damage was caused by the faulty installation of windows and resulting water
       intrusion during a 10-year period prior to the sale of the house. The reviewing court held that
       “[t]he Lanes’ failure to disclose defects [at the time of sale] could not have caused damage
       which accrued during an earlier 10-year period.” Id. Second, the reviewing court noted that
       the complaint did not allege an “occurrence” in the form of an “accident” because the
       complaint alleged that the failure to disclose was deliberate, not careless or negligent. Id. For
       these reasons, the reviewing court held that Allstate did not owe the Lanes a duty to defend.
       Id.

                                                 -7-
¶ 24       Lane is distinguishable on its facts. In the present case, unlike Lane, property damage
       occurred after the sale of the house. The Cyrs alleged that, after the sale, they experienced
       water infiltration, basement flooding, and airborne mold that resulted in property damage,
       loss of use of the property, and mold-related illnesses. We acknowledge that in paragraph 31
       of the underlying complaint, as one of the allegations within the claim for breach of contract,
       the Cyrs alleged that “[t]he backyard flooding, water intrusion, mold growth, deterioration
       of building components, and contamination of the atmosphere of the Property constitute
       material defect(s) in the Property, which existed prior to [the McInerneys’] sale and [the
       Cyrs’] purchase of the Property.” It is clear from Lane that preexisting damage would not be
       covered by the McInerneys’ liability policy. Nonetheless, in addition to alleging preexisting
       damage, the Cyrs also clearly alleged postsale damage and injury.
¶ 25       In further contrast to Lane, the Cyrs properly alleged in count IV of the underlying
       complaint that the McInerneys’ conduct was negligent, not intentional. In Lane, the Sterns
       alleged that the Lanes knew of the defects to such an extent that they discussed the matter
       with their realtor and followed his advice to conceal the information. Id. at 552. Although
       the Sterns’ complaint included a claim based on negligence, the Lane court concluded that
       the alleged conduct could not be construed as negligent.
¶ 26       In the present case, the Cyrs alleged that the McInerneys negligently misrepresented the
       condition of the home. Although count IV incorporated all the preceding paragraphs in the
       complaint, including those based on intentional conduct, a plaintiff is allowed to state
       alternative theories of recovery against a defendant, even in the same count. See 735 ILCS
       5/2-613(b) (West 2006) (stating that, when a party is in doubt about which statements of fact
       are true, they may state them in the alternative or hypothetically in the same or different
       counts). Moreover, “[n]o pleading is bad in substance which contains such information as
       reasonably informs the opposite party of the nature of the claim or defense which he or she
       is called upon to meet.” 735 ILCS 5/2-612(b) (West 2006). Based on our review of the
       underlying complaint, the Cyrs properly alleged an alternative theory of recovery and there
       is no indication that the claim for negligent misrepresentation was a transparent attempt to
       trigger insurance coverage. The allegations indicated that the basement was finished.
       However, there was no indication of when the basement was finished or how long the
       McInerneys had lived in the home. Accordingly, it was conceivable that the McInerneys were
       unaware of the defects and that they never experienced significant flooding in the basement.
       See Wood, 980 S.W.2d at 54; Sheets, 679 A.2d at 551. Accordingly, we find USAA’s
       reliance on Lane unpersuasive.
¶ 27       USAA argues that coverage is precluded by the loss-in-progress doctrine. Under this
       doctrine, otherwise referred to as the “known loss” doctrine, “[i]f the insured knows or has
       reason to know, when it purchases a comprehensive general liability policy, that there is a
       substantial probability that it will suffer a loss, the risk ceases to be contingent and becomes
       a probable or known loss that will not be covered by the policy.” AAA Disposal Systems, Inc.
       v. Aetna Casualty & Surety Co., 355 Ill. App. 3d 275, 288 (2005). For example, a
       homeowner cannot insure against flood damage when flooding has already occurred. See
       Outboard Marine, 154 Ill. 2d at 103 (citing Summers v. Harris, 573 F.2d 869, 872 (5th Cir.
       1978)). Because count IV of the underlying complaint is based on negligent

                                                 -8-
       misrepresentation, and not intentional or “knowing” conduct, the known loss doctrine is
       necessarily inapplicable.
¶ 28       Finally, USAA argues that the contract exclusion precludes coverage as a matter of law.
       The USAA policy provided that liability coverage does not apply to liability arising under
       any contract or agreement. USAA argues that the disclosure report would not exist but for
       the real estate contract for the sale of the McInerneys’ home to the Cyrs. Nonetheless, the
       disclosure report itself is not a contract; it is a creature of statute. Accordingly, negligence
       in completing the report does not arise under a contract and the contract exclusion is,
       therefore, inapplicable. USAA points out that in Lane the reviewing court stated in dicta that
       “[t]he Lanes’ case for coverage is further weakened by the fact that the Sterns’ complaint
       arises from a contract and alleged intentional acts, both of which are excluded under the
       Allstate policy.” Lane, 345 Ill. App. 3d at 551. The Lane court did not expound upon its
       reasoning for this statement. However, Lane is distinguishable in that the relief sought by the
       buyers in that case was either rescission of the sales contract or restitution (id. at 548), both
       contract-based remedies. In the present case, the Cyrs sought, in count IV, compensation for
       the negligent misrepresentations in the disclosure report. As the remedy sought was not
       contract based, we find the dicta in Lane unpersuasive.

¶ 29                                   III. CONCLUSION
¶ 30       For the foregoing reasons, the judgment of circuit court of Lake County is affirmed.

¶ 31       Affirmed.




                                                 -9-